FILED
                           NOT FOR PUBLICATION                              APR 15 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHET MICHAEL WILSON,                             No. 13-35154

              Plaintiff - Appellant,             D.C. No. 6:12-cv-02149-KI

  v.
                                                 MEMORANDUM*
JOAN COPPERWHEAT, Director of Lane
County Parole and Probation; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                   Garr M. King, Senior District Judge, Presiding

                        Argued and Submitted April 7, 2015
                               Seattle Washington

Before: FERNANDEZ, RAWLINSON, and CALLAHAN, Circuit Judges.

       Appellant Chet Michael Wilson filed a § 1983 claim in the District Court for

the District of Oregon alleging that his confinement in the Oregon state prisons

was extended in violation of his constitutional rights. The district court summarily

dismissed the action as untimely under Oregon’s two-year statute of limitations,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
finding that Wilson knew of his claims more than two years before he filed his

complaint.

      Although Wilson may have known of his potential claim more than two

years before he filed his action, pursuant to Heck v. Humphrey, 512 U.S. 477,

486–87 (1994) and Rosales-Martinez v. Palmer, 753 F.3d 890, 896 (9th Cir. 2014),

Wilson’s claims may not have accrued until he was released from confinement.

Accepting the district court’s determination that Oregon’s two-year statute of

limitations is applicable, Wilson’s complaint alleging claims under 42 U.S.C. §

1983 was filed within two years of his release from confinement.

      Appellant’s motion to withdraw is granted.

      The district court’s dismissal of Wilson’s § 1983 claims is VACATED and

the case is REMANDED to the district court.




                                         2